Exhibit 10.1
SERVICES AGREEMENT
     This Services Agreement (this “Agreement”) is entered into as of June 7,
2011 by and among HARRIS INTERACTIVE INC. (the “Company”), ANGRISANI
TURNAROUNDS, LLC (“ATL”), and, solely with respect to Sections 2, 3.1 and 8, AL
ANGRISANI (“Angrisani”).
     In consideration of the mutual promises contained herein, the parties agree
as follows:
1. ENGAGEMENT AND ACCEPTANCE; SERVICE PERIOD. Subject to the terms herein, ATL
hereby agrees to make available to the Company the services (the “Services”) of
Angrisani, on a full-time basis, during the period commencing on the date hereof
and continuing through and including June 30, 2012 (the “Service Period”).
2. SERVICES
     2.1. Duties. During the Service Period, Angrisani will serve as the Interim
Chief Executive Officer of the Company and shall, subject to the provisions of
this Agreement, perform the duties and responsibilities (the “Duties”) set forth
in the employment agreement, dated June 7, 2011, between the Company and
Angrisani (the “Employment Agreement”).
     2.2. Time Commitment. During the Service Period, Angrisani will devote
substantially all of his business time, labor, skill and energy to the business
and affairs of the Company and to the performance of the Duties.
3. COMPENSATION
     3.1. Monthly Retainer. As consideration for the Services, ATL shall receive
a monthly retainer of $20,000 (the “Monthly Fee”) during each month of the
Service Period, subject to proration for any partial month during the Service
Period. The Monthly Fee for June 2011 shall be paid on or about the date hereof,
subject to the Company’s receipt of an invoice. Each succeeding Monthly Fee
shall be due and payable on or about the first day of the subsequent month, in
each case subject to the Company’s receipt of an invoice. Notwithstanding the
foregoing, if the Employment Agreement is terminated (a) by the Company without
Cause (as defined in the Employment Agreement) prior to the end of the Service
Period, then the Company shall be obligated to pay ATL the Monthly Fee for each
month following such termination through the month of November 2011 (up to a
maximum of $120,000 in the aggregate inclusive of all prior Monthly Fee
payments) or the Monthly Fee for each of the three (3) months following such
termination (up to a maximum of $60,000 in the aggregate exclusive of all prior
Monthly Fee payments), whichever is greater, and (b) by Angrisani for Good
Reason (as defined in the Employment Agreement) prior to the end of the Service
Period, then, if applicable, the Company shall be obligated to pay ATL the
Monthly Fee for each month following such termination through the month of
November 2011 (up to a maximum of $120,000 in the aggregate inclusive of all
prior Monthly Fee payments). ATL and Angrisani agree that, in all cases,
Angrisani shall be bound by the non-competition obligations set forth in
Section 4.1 of the Employment Agreement for the duration of each monthly period
associated with a Monthly Fee payment, if any, made following the end of the
Service Period. In connection therewith, the Company shall have the option, in
its sole discretion, to continue to pay the Monthly Fee for a minimum of six
(6) months following the end of the Service Period.

 



--------------------------------------------------------------------------------



 



     3.2. Withholdings. ATL shall be responsible for all Federal, state and
local withholding and other taxes with respect to all amounts paid to ATL
hereunder.
4. CONFIDENTIALITY; COMPLIANCE WITH PRIVACY LAWS
     4.1. Confidentiality. The Nondisclosure Agreement entered into by ATL on
March 7, 2011 with the Company (the “NDA”) shall remain in full force and effect
and shall apply to any Confidential Information (as defined in the NDA) provided
by the Company to ATL hereunder.
     4.2. Privacy. ATL acknowledges that its receipt of any personally
identifiable information from the Company is subject to applicable privacy laws.
ATL represents and warrants that it will comply with all applicable privacy laws
in connection with its handling of personally identifiable information received
from the Company.
5. WORK PRODUCT. All the resulting product (including, without limitation, all
writings, information, data, drawings, models, formulas, software, design
concepts, and the like, and all other documentation developed for the Company,
together with all modifications, revisions, changes, copies, and derivative
works and the like) developed as part of the Services (the “Work Product”), is
the sole and exclusive property of the Company. ATL hereby assigns and agrees to
assign all right, title and interest in the Work Product to the Company. ATL
agrees to execute such documents of assignment or take such other action as the
Company may reasonably request to evidence, perfect or affect the transfer,
recordation or protection of the Work Product. ATL agrees that the Work Product
will be used for no purpose other than for the benefit of the Company. Upon
completion of the Services or the request of the Company, whichever is earlier,
the Work Product will be returned to the Company. ATL shall not make the Work
Product available to any third party.
6. TERMINATION. This Agreement shall terminate, without the necessity of any
further action, upon the earliest to occur of the following: (a) June 30, 2012;
(b) upon termination of the Employment Agreement; (c) after delivery of written
notice to ATL, if ATL refuses to or is unable to perform the Services or is in
breach of any material provision of this Agreement; (d) after the Company’s
delivery of a minimum of ninety (90) days’ prior written notice to ATL;
(e) after ATL’s delivery of a minimum of ninety (90) days’ prior written notice
to the Company; or (f) upon mutual written agreement. Notwithstanding anything
contained herein, the provisions of Section 3.1, 4 and 5 of this Agreement, and
any other provisions which by their nature should survive termination or
expiration of this Agreement, shall so survive.
7. ASSIGNMENT. ATL shall not assign any right or interest under this Agreement
(excepting moneys due or to become due) nor delegate or subcontract any Services
or other obligations to be performed or owed by ATL under this Agreement without
the prior written consent of the Company.
8. EQUITABLE RELIEF. The parties agree that it would be impossible or inadequate
to measure and calculate the Company’s damages from any breach of the covenants
set forth in Sections 3.1, 4 and 5 herein. Accordingly, the parties agree that
if Angrisani breaches Section 3.1 or ATL breaches Section 4 or 5, the Company
will have available, in addition to any other right or remedy available, the
right to obtain from any court of competent jurisdiction an injunction
restraining such breach or threatened breach and specific performance of any
such provision. The parties further agree that no bond or other security shall
be required in obtaining such equitable relief, and the parties hereby consent
to the issuances of such injunction and to the ordering of such specific
performance.
9. SEVERABILITY. If any provision in this Agreement shall be found or be held to
be invalid or

 



--------------------------------------------------------------------------------



 



unenforceable in any jurisdiction in which this Agreement is being performed,
then the meaning of said provision shall be construed, to the extent feasible,
so as to render the provision enforceable, and if no feasible interpretation
would save such provision, it shall be severed from the remainder of this
Agreement which shall remain in full force and effect. In such event, the
parties shall negotiate, in good faith, a substitute, valid and enforceable
provision which most nearly affects the parties’ intent in entering into this
Agreement.
10. AMENDMENT. This Agreement may not be amended in any respect other than by
written instrument executed by the party against whom enforcement is sought.
11. ENTIRE AGREEMENT. The terms and conditions herein contained constitute the
entire agreement between the parties and, other than the NDA and the consulting
agreement, dated March 9, 2011, between the Company and ATL, including the
indemnification obligations contained therein, which shall continue in full
force and effect, supersede all previous agreements and understandings, whether
oral or written, between the parties hereto with respect to the subject matter
hereof, and no agreement or understanding varying or extending the same shall be
binding upon either party hereto unless in a written document which expressly
refers to this Agreement and which is signed by the party to be bound thereby.
12. ARBITRATION. Any dispute under this Agreement shall be resolved by
arbitration in accordance with the then prevailing rules of the American
Arbitration Association. Arbitration shall take place in the New York County,
New York. Judgment upon an award of the arbitrator may be entered in any court
of competent jurisdiction and shall be binding only upon those parties who
received notice of and were parties to the arbitration proceeding. Such award
shall be the exclusive remedy to the parties. Any money judgments made hereunder
shall be promptly paid in U.S. Dollars. Any costs, fees, or taxes incident to
enforcing any award hereunder shall be charged against the party or parties
resisting such enforcement. Notwithstanding anything to the contrary in this
provision, the parties may seek the interim relief necessary to maintain the
status quo prior to arbitration in any court of competent jurisdiction.
13. GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
reference to its principles of conflict of laws. Each party hereby consents to
the exclusive jurisdiction of any state or federal court located within New
York, New York and irrevocably agrees that all actions or proceedings relating
to this Agreement shall be litigated in such courts and each party waives any
objection which it may have based on lack of personal jurisdiction, improper
venue or forum non conveniens to the conduct of any proceeding in any such
court.
14. DAMAGES. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING DAMAGES FOR
LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION
AND THE LIKE), REGARDLESS OF THE BASIS OF THE RECOVERY CLAIMED, WHETHER UNDER
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY, ARISING OUT OF THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE AGGREGATE LIABILITY OF EACH PARTY TO THE OTHER PARTY WITH RESPECT
TO ANY SUBJECT MATTER ARISING OUT OF THIS AGREEMENT, WHETHER UNDER CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY, WILL BE LIMITED TO AN AMOUNT EQUAL
TO THE AGGREGATE AMOUNT PAID AND PAYABLE BY COMPANY HEREUNDER. THE

 



--------------------------------------------------------------------------------



 



FOREGOING LIMITATIONS OF LIABILITY AND EXCLUSIONS OF DAMAGES SHALL NOT APPLY
WITH RESPECT TO (I) PROTECTION OF CONFIDENTIAL INFORMATION, AND PERSONALLY
IDENTIFIABLE INFORMATION, (II) OWNERSHIP OF INTELLECTUAL PROPERTY, AND
(III) DAMAGES CAUSED BY A PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.
15. NOTICES. Notices will be effective on the first business day following
receipt thereof. Notices sent by certified mail or courier will be deemed
received on the date of delivery as indicated on the return receipt or delivery
notice; notices sent by facsimile will be deemed received on the date
transmitted; notices sent by regular mail will be deemed effective three
(3) business days after mailing.
If to the Company:
Harris Interactive Inc.
161 Sixth Avenue
New York, NY 10013
Attention: General Counsel
With a copy to:
Howard Shecter
Chairman of the Board
Harris Interactive Inc.
c/o ReedSmith LLP
1650 Market Street
Philadelphia, PA 19103
If to ATL:
Angrisani Turnarounds, LLC
Attention: Al Angrisani
With a copy to:
Thomas A. Belton, Esq.
5 Cooper Street
Burlington, NJ 08016
If to Angrisani:
Al Angrisani
With a copy to:
Thomas A. Belton, Esq.
5 Cooper Street
Burlington, NJ 08016

 



--------------------------------------------------------------------------------



 



16. NO WAIVER. No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless the same shall be been mutually assented
to in writing by both parties. The failure of either party to enforce at any
time any of the provisions of this Agreement, or the failure to require at any
time performance by the other party of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the right of either party to enforce each and
every such provision thereafter. The express waiver by either party of any
provision, condition or requirement of this Agreement shall not constitute a
waiver of any future obligation to comply with such provision, condition or
requirement.
17. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
HARRIS INTERACTIVE INC.

         
By:
  /s/ Howard Shecter
 
Howard Shecter    
 
  Chairman of the Board    

ANGRISANI TURNAROUNDS, LLC

         
By:
  /s/ Al Angrisani
 
Al Angrisani    
 
  Chairman and Chief Executive Officer    

AL ANGRISANI
(solely with respect to Sections 2, 3.1 and 8)

     
/s/ Al Angrisani
 
   

 